               Case 3:21-mj-00002-RDC Document 12 Filed 07/27/21 Page 1 of 1

MAGISTRATE'S CRIMINAL MINUTES
COMPLAINT

                                                TIME IN COUR1                MRS.    17          MINS.


FILED IN OPEN COURT     DATE:     7/27/2021          TIME:       :42 am      TAPE:        FTR



MAGISTRATE (PRESIDING): ALAN J. BAVERMAN                             DEPUTY CLERK:              Lisa Enix


CASE NUMBER:                                     DEFENDANT'S NAME:           Stefan Zappey
                  3:21-MJ-002-AJB
AUSA:                                            DEFENDANT'S ATTORNEY:       Kendal Silas and Donald Samuel
                  Leanne Marek
USPO/PTR:                                        TYPE OF COUNSEL: FDP
                  Ashley Watson
     ARREST DATE:

     INTERPRETER:

     INITIAL APPEARANCE HEARING: ( ) IN THIS DISTRICT                     DFT IN CUSTODY? ( ) YES ( ) NO
     Due Process Protection Act Warning Given to Government's
     Counsel. Order on Page 2


                                                    COUNSEL
    ORDER appointing Federal Defender as counsel for defendant I | INITIAL APPEARANCE ONLY
    ORDER appointing                                             as counsel for defendant.
    ORDER defendant to pay attorney's fees as follows:
x   The Defendant is in the process of retaining attorney Don
    Samuel and this should be completed by 7/30/2021.
                                               PRELIMINARY HEARING
x   Preliminary Hearing Rescheduled to        7/30/2021                      at      2:30 PM
    DEFENDANT WAIVES PRELIMINARY HEARING                     WAIVER FILED
    PRELIMINARY HEARING HELD                                 PROBABLE CAUSE FOUND; DEFENDANT HELD TO
                                                             DISTRICT COURT
    MISCELLANEOUS
                                    BOND/PRETRIAL DETENTION HEARING
x   Detention Hearing rescheduled to | 7'/30/2021                                    at | 2:30 pm
    Temporary Commitment issued. Remanded to USM
    Bond Hearing Held
    Government motion for detention I I GRANTED I I DENIED                           WAIVED | | WITHDRWAN
    Pretrial Detention Ordered.           Written Order to follow.
    BOND SET AT
    NON-SURETf
    SURETY | ( ) CASH                          ) PROPERTY | ( ) CORPORATE SURETY
    SPECIAL CONDITIONS:

    BOND FILED; DEFENDANT RELEASE.
    BOND NOT EXCUTED. DEFENDANT TO REMAIL IN MARSHAL'S CUSTODY.

    WITNESSES:
    EXHBITS:
